Name: Commission Regulation (EEC) No 2174/80 of 11 August 1980 adjusting the national shares in respect of certain quantitative limits on imports of textile products originating in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 8 . 80 Official Journal of the European Communities No L 212/29 COMMISSION REGULATION (EEC) No 2174/80 of 11 August 1980 adjusting the national shares in respect of certain quantitative limits on imports of textile products originating in third countries the Member States be adjusted in order to take account of the trend of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries (*), as last amended by Regulation (EEC) No 1901 /80 (2), and in particular Articles 15 and 18 thereof, Whereas the said Regulation sets out the Community quantitative limits agreed with third countries and establishes their allocation among the Member States ; Whereas, in the Bilateral Agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization, and to establish efficient and speedy procedures for adjusting the allocations ; Whereas certain supplier countries have asked that the allocation of Community quantitative limits among HAS ADOPTED THIS REGULATION . Article 1 The national shares of the quantitative limits estab ­ lished in Annex IV to Regulation (EEC) No 3059/78 shall be adjusted in respect of the year 1980 as indi ­ cated in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 August 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission ( ») OJ No L 365, 27 . 12 . 1978 , p . 1 . (2) OJ No L 185, 18 . 7 . 1980, p . 3 . No L 212/30 Official Journal of the European Communities 15. 8 . 80 ANNEX Cate ­ gory CCT heading No NIMEXE code 1980 Description Thirdcountries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1980 2 55.09 Bulgaria TonnesOther woven fabrics of cotton : Woven fabrics of cotton , other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics D F I BNL UK IRL DK EEC 324 141 267 62 (') 57 9 95 955 55.09-01 ; 02 ; 03 ; 04 05 ; 11 ; 12 ; 13 ; 14 15 ; 16 ; 17 ; 19 ; 21 29 ; 31 ; 33 ; 35 ; 37 38 ; 39 ; 41 ; 49 ; 51 52 ; 53 ; 54 ; 55 ; 56 57 ; 59 ; 61 ; 63 ; 64 65 ; 66 ; 67 ; 68 ; 69 70 ; 71 ; 72 ; 73 ; 74 76 ; 77 ; 78 ; 81 ; 82 83 ; 84 ; 86 ; 87 ; 92 93 ; 97 3 a 56.07 A Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : a) Of which other than unbleached or bleached Poland Tonnes56.07-01 ; 05 ; 07 ; 08 ; 13 ; 14 ; 16 ; 18 ; 21 ; 23 ; 26 ; 27 ; 28 ; 33 ; 34 ; 36 D F I BNL UK IRL DK EEC 113 103 25 21 240 72 8 582 5 60.05 A I Bulgaria 1 000 pieces D F I BNL UK IRL DK EEC 276 130-5 30-5 39 110 0 11 597 II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) 22 bbb) ccc) ddd) eee) Outer garments and other arti ­ cles , knitted or crocheted, not elastic or rubberized : A. Outer garments and cloth ­ ing accessories : Jerseys, pullovers, slipovers waistcoats, twinsets, cardi ­ gans, bed-jackets and jum ­ pers, knitted or crocheted, not elastic or rubberized, of wool , of cotton or of man ­ made textile fibres 60.05-01 ; 27 ; 28 ; 29 ; 30 ; 33 ; 36 ; 37 ; 38 7 60.05 Bulgaria 1 000 piecesA II b) 4 aa) 22 33 44 Outer garments and other arti ­ cles, knitted or crocheted, not elastic or rubberized : A. Outer garments and cloth ­ ing accessories : II . Other 55 D F I BNL UK IRL DK EEC 101 59 43 20 31 0 0 254 (') This quantity covers category 3 . 15. 8 . 80 Official Journal of the European Communities No L 212/31 Cate ­ gory CCT heading No NIMEXE code 1980 Description Thirdcountries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1980 7 (cont'd) 61.02 B II e) 7 bb) cc) dd) 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Women's, girls' and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool, of cotton or of man-made textile fibres 11 60.02 B 60.02-50 ; 60 ; 70 ; 80 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, other than those of category 10, of wool, of cotton or of man ­ made textile fibres South Korea D F I BNL UK IRL DK EEC 1 000 pairs 1 627 2 965 332 3 539 1 306 202 284 10 255 14 B 61.01 B V b) 1 2 3 61.01-41 ; 42 ; 44 ; 46 ; 47 Men's and boys' outer gar ­ ments : Men's and boys' woven over ­ coats, raincoats and other coats, cloaks and capes, other than those of category 14 A, of wool , of cotton or of man ­ made textile fibres Bulgaria D F I BNL UK IRL DK EEC 1 000 pieces 39 23 30 12 14 0 7 125 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ; 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, other than garments of cate ­ gory 15 A, of wool , of cotton or of man-made textile fibres Bulgaria D F I BNL UK IRL DK EEC 1 000 pieces 64 42 39 69 32 2 7 255 16 61.01 B V c) 1 2 3 61.01-51 ; 54 ; 57 Men's and boys' outer gar ­ ments : Men's and boys' woven suits (including coordinate suits consisting of two or three pieces , which are ordered, packed, consigned and normally sold together) of wool , of cotton or of man ­ made textile fibres, excluding ski suits Bulgaria D F I BNL UK IRL DK EEC 1 000 pieces 44 40 36 21 16 0 6 163 No L 212/32 Official Journal of the European Communities 15 . 8 . 80 Cate ­ gory CCT heading No NIMEXE code 1980 Description Thirdcountries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1980 32 ex 58.04 58.04-07 ; 11 ; 15 ; 18 ; 41 ; 43 ; 45 ; 61 ; 63 ; 67 ; 69 ; 71 ; 75 ; 77 ; 78 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05) : Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool , of cotton or of man ­ made textile fibres Poland D F I BNL UK IRL DK EEC Tonnes 277 159 18 14 253 100 89 910 50 53.11 53.11-01 ; 03 ; 07 ; 11 ; 13 ; 17 ; 20 ; 30 ; 40 ; 52 ; 54 ; 58 ; 72 ; 74 ; 75 ; 82 ; 84 ; 88 ; 91 ; 93 ; 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair Bulgaria D F I BNL UK IRL DK EEC Tonnes 42 37 46 17 46 2 8 198 91 62.04 All B II 62.04-23 ; 73 Tarpaulins , sails, awnings, sunblinds, tents and camping goods : Tents Hungary D F I BNL UK IRL DK EEC Tonnes 20 12 155 7 74 1 7 276 97 59.05 59.05-1 1 ; 21 ; 29 ; 91 ; 99 Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn , twine , cordage or rope : Nets and netting made of twine, cordage or rope and made up fishing nets of yarn , twine, cordage or rope South Korea D F I BNL UK IRL DK EEC Tonnes 65 15 32 37 48 2 26 225 100 59.08 59.08-10 ; 51 ; 61 ; 71 ; 79 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials Hungary D F I BNL UK IRL DK EEC Tonnes 1 077 308 501 343 1 088 33 21 3 371 111 62.04 A IV B IV 62.04-29 ; 79 Tarpaulins , sails, awnings, sunblinds, tents and camping goods : Camping goods, woven , other than pneumatic mattresses and tents Hungary D F I BNL UK IRL DK EEC Tonnes 4 5 8 1 5 4 27